Case 0:21-cv-61427-RKA Document 6 Entered on FLSD Docket 07/27/2021 Page 1 of 3



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO. 21-cv-61427-ALTMAN

 JOHN LUCA,

            Plaintiff,
 v.

 UNITED COLLECTION
 BUREAU, INC.,

       Defendant.
 _________________________________________/

                             ORDER REQUIRING REMOVAL STATUS REPORT
                                 AND JOINT SCHEDULING REPORT

 To better manage the orderly progress of this case, the Court hereby ORDERS as follows:

            1. Counsel for the non-removing party must file a motion to remand the case on the basis

                 of any defect other than lack of subject matter jurisdiction 1 within thirty (30) days after

                 the filing of the notice of removal under 28 U.S.C. § 1446(b).

            2. By August 2, 2021, counsel for the removing party is directed to file and serve a Removal

                 Status Report. Failure to file a timely Removal Status Report shall be grounds for remand. By

                 that same date, in addition to the Removal Status Report, counsel for the removing party

                 must file copies of all records and proceedings before the state court.

            3. The Removal Status Report shall contain the following:

                         a. A plain statement of the nature of the claim and any counterclaim, cross-claim, or

                             third-party claim made in state or federal court, including the amount of damages

                             claimed and any other relief sought.

                         b. A plain statement of the grounds for removal and a list of all parties to the action,



 1
      The issue of lack of subject matter jurisdiction may be raised at any time. See 28 U.S.C. § 1447(c).
Case 0:21-cv-61427-RKA Document 6 Entered on FLSD Docket 07/27/2021 Page 2 of 3



                  including parties to any third-party claim.

              c. A list of all pending motions.

              d. A brief statement by each Defendant explaining whether or not each has joined in

                  or consented to the notice of removal.

              e. A statement regarding whether the Defendant(s) have removed the action within

                  thirty (30) days after the receipt by the Defendant(s), through service or otherwise,

                  of a copy of the initial pleading setting forth the claim for relief upon which the

                  action or proceeding is based, or within thirty (30) days after service of summons

                  upon the Defendant(s), if such initial pleading has then been filed in court and is

                  not required to be served on the Defendant(s) in the action.

              f. The removing party or parties’ failure to provide the information requested

                  in this Notice, or any information required by 28 U.S.C. § 1446(a), may

                  result in remand of the action without further notice.

       4. Counsel for the removing party shall provide copies of this Notice to all concerned parties.

       5. The parties shall prepare and file a joint scheduling report, as required by Local Rule

          16.1, by August 6, 2021. In addition, by that same date, the parties, including

          governmental parties, must file certificates of interested parties and corporate disclosure

          statements that contain a complete list of persons, associated persons, firms, partnerships,

          or corporations that have a financial interest in the outcome of this case, including

          subsidiaries, conglomerates, affiliates, parent corporations, and other identifiable legal

          entities related to a party. Throughout the pendency of the action, the parties are under a

          continuing obligation to amend, correct, and update the certificates.
Case 0:21-cv-61427-RKA Document 6 Entered on FLSD Docket 07/27/2021 Page 3 of 3



       DONE AND ORDERED in Fort Lauderdale, Florida this 23rd day of July 2021.




                                                 _________________________________
                                                 ROY K. ALTMAN
                                                 UNITED STATES DISTRICT JUDGE

 cc:   counsel of record
